MEMORANDUM2
Leon Sanders appeals pro se an order of the district court sua sponte dismissing his complaint for lack of subject matter jurisdiction. Because the district court intended its order to dismiss the action, we have jurisdiction pursuant to 28 U.S.C. § 1291, see Nevada v. Burford, 918 F.2d 854, 855 (9th Cir.1990), and we affirm.
We review dismissals for lack of subject matter jurisdiction de novo. Crum v. Cir*669cus Circus Enters., 231 F.3d 1129, 1130-31 (9th Cir.2000). Because the complaint alleged damages below the jurisdictional limit of 28 U.S.C. § 1332, the district court properly dismissed the complaint without prejudice. Id.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.